       Case 1:19-cv-08345-MKV-DCF Document 56 Filed 06/25/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
SAMANTHA SIVA KUMARAN and THE A STAR
GROUP, INC. d/b/a TIMETRICS,
                                                                        Case No. 1:19-cv-08345-MKV-DCF
                                   Plaintiffs,
                                                                        NOTICE OF APPEARANCE
         -against-

NORTHLAND ENERGY TRADING, LLC,
HEDGE SOLUTIONS, INC. RICHARD M. LARKIN,
DANIEL LOTHROP, and DOMENIC BRAMANTE,

                                    Defendants.
-------------------------------------------------------------------X

         PLEASE TAKE NOTICE that Michael Kwon, Esq. of Westerman Ball Ederer Miller

Zucker & Sharfstein, LLP, having offices at 1201 RXR Plaza, Uniondale, New York 11556,

hereby appears in the above-captioned action as counsel for Defendants, Northland Energy

Trading, LLC, Hedge Solutions, Inc., Richard M. Larkin, Daniel Lothrop and Domenic

Bramante and requests that copies of all papers be served upon the undersigned at the address

below.

Dated: Uniondale, New York
       June 24, 2020
                                                     WESTERMAN BALL EDERER MILLER
                                                     ZUCKER & SHARFSTEIN, LLP

                                                     By:             /s/ Michael Kwon____
                                                              Michael Kwon, Esq.
                                                              1201 RXR Plaza
                                                              Uniondale, New York 11566
                                                              (516) 622-9200
                                                              mkwon@westermanllp.com
                                                              Attorneys for Defendants

 To:       Samantha Siva Kumaran
           119 West 72nd Street
           Suite 202
           New York, New York 10023
           (646) 221-4363
           samantha@timetricsrisk.com
           Pro Se
